DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-34 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2022.  Claim 37 is withdrawn by the examiner because the teaching of the inflatable bladders is disclosed in non-elected species III (Figure 7).
Applicant’s election of Invention I and Species I in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of co-pending Application No. 17/353,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every single structure required in the claims from the instant application are disclosed in the claims from the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s Written Description has lack of antecedent basis issues with the required “retainers”, as required in claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more retainers”, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 35, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, it is unclear to what or which structure applicant is referring with the recited “one or more retainers” since no disclosure for the claimed subject matter in the specification.  Furthermore, recited “the gantry” in line 7, lacks antecedent basis.  Nowhere in the claim a gantry is positively recited.  The claim requires a sidewall and an inner wall of a gantry, but no gantry is positively recited.  In addition, the claim recites the gantry inner wall covering portion and gantry outer sidewall covering portion, but no recitation of a gantry.  The claim is indefinite because it is unclear how structure of a gantry is required without positively requiring a gantry.  Regarding claim 6, recited “the first outer sidewall gantry” lacks antecedent basis.  Regarding claim 8, recited “the second outer gantry sidewall” lacks antecedent basis.  It is unclear to which structure applicant is referring.  Regarding claim 35, recited “the gantry inner circular wall covering” lacks antecedent basis.  The claim is indefinite because it is unclear if the recited “the gantry inner circular wall covering” is the same or different than the recited “gantry inner wall covering portion”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Olfert (US 2008/0216844).

    PNG
    media_image1.png
    673
    518
    media_image1.png
    Greyscale

Claim 1
Olfert discloses an imaging system gantry patient channel drape (defined by magnet bore placed in the interior of drape portions 90 and 91 as shown in figure above) (see abstract) as comprising a gantry first and second outer sidewall covering portions (defined by portions of the bore pointed by reference numeral 91 and 92), each of the first and second covering portions including an outer rim (defined by outer edge of the gantry first and second outer sidewalls); a gantry inner wall covering portion extending inward of the gantry first outer sidewall covering portion (see figure above); and one or more retainers securing the drape to the gantry.  Olfert discloses the bore is covered by a drape which is attached to the bore by adhesives or clips (see [0085]).  Olfert does not disclose the gantry first outer sidewall covering portion including a rim biased into a deployable shape and collapsible.  However, Olfert discloses a drape disposed over a surface of the magnet bore, wherein annular sections (91) have an elastic circumference (see [0023] and [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olfert to have the outer rims of the gantry first outer sidewall covering portion and gantry inner wall covering portion being biased into a deployable shape and collapsible easy fitment and insertion of the drape ends into the sidewall covering portions.
Claim 2
Olfert further discloses the one or more retainers include a plurality of stays/adhesive or clips connectable to the gantry (see [0085]).
Claim 4
Olfert further discloses the retainers/adhesive or clips to attach the annular sections of the drape to front and back faces of the magnet bore (see [0085]), wherein each of the front and back faces of the magnet bore includes inner and outer sidewall covering portions. 
Claim 5
After Olfert is modified, the outer rim each of the sidewall covering portions will be biased into a deployed shape and collapsible.
Claim 6
Olfert further discloses means/adhesive or clips for removably attaching the gantry first outer sidewall covering portion to the first outer gantry sidewall (see [0085]).
Claim 7
Olfert does not disclose the means for removably attaching comprises Velcro patches.  However, Olfert, embodiment of figure 2, discloses means/hook and loop for attaching housing portion of the drape to the magnet bore (see [0057] and [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clips or adhesive for hook and loop patches since it is recognize that adhesive, clips, and hook and loop are equivalent type of fasteners in the art.  After Olfert is modified, the gantry first outer sidewall covering portion will be attached the magnet bore by hook and loop patches.
Claim 8
Olfert further discloses means for removably attaching the stays to the second outer gantry sidewall.  Olfert further discloses the drape attached to the magnet bore by adhesive or clips (see [0085]).  
Claim 9
Olfert does not disclose the means for removably attaching comprises Velcro patches.  However, Olfert, embodiment of figure 2, discloses means/hook and loop for attaching housing portion of the drape to the magnet bore (see [0057] and [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clips or adhesive for hook and loop patches since it is recognize that adhesive, clips, and hook and loop are equivalent type of fasteners in the art.  After Olfert is modified, the second gantry outer sidewall will be attached the magnet bore by hook and loop patches.
Claim 35
Olfert discloses an imaging system gantry patient channel drape (defined by magnet bore placed in the interior of drape portions 90 and 91 as shown in figure above) (see abstract) comprising a gantry inner wall covering portion; a gantry first outer sidewall covering portion at one edge of the gantry inner wall covering portion; a gantry second outer sidewall covering portion at an opposing edge of the gantry inner circular wall covering (see figure above).  Olfert discloses the bore is covered by a drape which is attached to the bore by adhesives or clips (see [0085]).  Olfert does not disclose means for biasing at least one of the first and second outer sidewall covering portion into a deployed shape.  However, Olfert discloses a drape disposed over a surface of the magnet bore, wherein annular sections (91) have an elastic circumference (see [0023] and [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olfert to have the outer rims of the gantry first outer sidewall covering portion and gantry inner wall covering portion being biased into a deployable shape and collapsible easy fitment and insertion of the drape ends into the sidewall covering portions.
Claim 36
Olfert further discloses means for biasing/elastic circumference (92) connected to the magnet front and back faces of the bore (see [0085]).
Claim 38
Olfert further discloses the gantry inner wall covering portion is continuous (see figure above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736